Citation Nr: 9936068	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  94-43 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1973 to November 
1975.  

This initially came before the Board of Veterans' Appeals 
(Board) by means of a June 1992 rating decision rendered by 
the Boston, Massachusetts, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein the RO denied the 
veteran's request to reopen his claim of service connection 
for an acquired psychiatric disorder.


REMAND

In February 1997, the Board remanded the case for further 
development.  The veteran's representative indicated in a 
December 1996 Statement of Representative in Appeals Case 
that the prior denial of the veteran's claim of service 
connection for a psychiatric disorder was incorrect.  In the 
1997 Remand, the Board interpreted this contention as an 
allegation of clear and unmistakable error (CUE) of the prior 
RO decision, in September 1983, denying service connection 
for an acquired psychiatric disorder.  As the issue of CUE 
had not been developed for appellate review, the Board found 
that the CUE issue was inextricably intertwined with the 
issue of whether new and material evidence has been submitted 
to reopen a previously disallowed claim of service connection 
for an acquired psychiatric disorder.  The CUE issue was 
therefore "referred to the RO for initial consideration, 
which must be concurrent with the development [requested in 
the Remand]."

While the RO obtained the VA medical records and Social 
Security Administration records as requested in the 1997 
Remand, a review of the claims folder reveals the RO has not 
addressed the CUE issue.  Where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West, 11 Vet. App. 268 
(1998).  Accordingly, it is incumbent on the Board to return 
the case to the RO for completion of the requested action.  


As the issue of new and material evidence is inextricably 
intertwined with the issue of CUE, the issue of new and 
material evidence is deferred pending development of the 
issue of CUE.

Accordingly, the case is remanded for the following 
development:

1.  The RO should adjudicate the issue of 
CUE with respect to the RO's September 
1983 denial of the veteran's claim for 
service connection for an acquired 
psychiatric disorder.  

2.  In the event that the decision 
remains adverse to the veteran, he and 
his representative should be apprised 
thereof, and be given the appropriate 
period of time within which to submit a 
Notice of Disagreement (NOD).  If a 
timely NOD is received, the RO should 
then issue a supplemental statement of 
the case and give the veteran and his 
representative the appropriate period of 
time within which to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

The Board wishes to thank the RO in advance for its 
assistance in this matter and trusts that it will attend to 
this development in a timely manner.

The purpose of this REMAND is to satisfy due process 
concerns.  No inference should be drawn regarding the final 
disposition of this claim.  Additionally, the veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


Action on the veteran's claim for new and material evidence 
to reopen a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder is deferred 
pending this REMAND action.  By this REMAND, the Board 
intimates no opinion, either legal or factual, as to the 
ultimate determination warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



